Citation Nr: 1534451	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-12 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1978 to November 2002.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denied reopening claims of entitlement to service connection for premature ventricular contractions (PVCs)/arrhythmia and sleep apnea.   

The Veteran and his spouse testified in support of these claims during an April 2013 hearing held at the RO before the undersigned Veterans Law Judge.  In June 2013, the Board reopened both claims and remanded them to the RO, via the Appeals Management Center (AMC), for additional development.  

While the claims were in remand status, in a rating decision dated July 2013, the RO granted the Veteran entitlement to service connection for obstructive sleep apnea.  That claim is therefore no longer before the Board for appellate review.  

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates not only the Veteran's physical claims file but both electronic records.   


FINDING OF FACT

The Veteran does not currently have a heart disability, including any manifested by PVCs and/or ventricular tachycardia.



CONCLUSION OF LAW

A heart disability, including any manifested by PVCs and/or ventricular tachycardia, was not incurred in or aggravated by active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, the portion of the evidence the claimant is to provide on his own behalf, and the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, including during the April 2013 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that there are any outstanding records that VA should obtain on his behalf, or that he should be afforded another VA examination based on the inadequacy of the examination he underwent during the course of this appeal.  No further notice or assistance is thus required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  

II.  Analysis

The Veteran seeks a grant of service connection for arrhythmia or PVCs on a direct basis, as related to his active service.  According to his April 2013 hearing testimony, during service he noticed he had chest pains and in 2002, he was shown to have mild left atrial enlargement.  Allegedly, the chest pains eventually prompted a visit to a heart specialist who conducted testing that showed the Veteran had PVCs/arrhythmia.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, to prevail in a claim for service connection for a condition claimed to be directly related to service, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau, 492 F.3d 1372.
Service connection may be presumed for certain chronic heart conditions such as cardiovascular renal disease, including hypertension, arteriosclerosis, endocarditis (covers all forms of valvular heart disease), and myocarditis if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Tachycardia is defined as excessive rapidity in the action of the heart. See Dorland's Illustrated Medical Dictionary, 31st Edition (2007) at page 1890. 

Here, the record fails to satisfy all necessary elements of a service connection claim, whether on a direct or presumptive basis, most importantly, the prerequisite current disability element of such a claim.  

The Veteran served on active duty from October 1978 to November 2002.  As alleged, he complained of chest pain during that time period.  On examination conducted in October 1998, he reported a history of pain or pressure in the chest, which had manifested several years prior to the examination, but had been no problem for two years.  During a checkup in October 2001, the Veteran had a blood pressure reading of 132/100 and a doctor diagnosed him with hypertension and right monomorphic ventricular tachycardia.  The next month and during all visits thereafter, the Veteran's blood pressure was normal.  Doctors continued to note right monomorphic ventricular tachycardia, but did not again diagnose hypertension or any other heart condition, including any manifested by right monomorphic ventricular tachycardia.

Once discharged from service, the Veteran sought care of a specialist for complaints of dyspnea, worse on exertion, fatigue, occasional palpitations and obesity.  In March and April 2003, he underwent polysomnograms.  During the first, he exhibited an episode of arrhythmia and an episode of non-systemic tachycardia.  During the second, scheduled in response to the finding of ventricular arrhythmias, he exhibited PVCs and a burst of non-sustained ventricular tachycardia.  On follow-up consultation, the doctor ordered additional testing, including a stress test with Myoview imaging and an echocardiogram, to rule out exercise-induced ventricular tachycardia, coronary artery disease (CAD) or other structural heart disease, and hyperlipidemia and to evaluate the possibility that sleep apnea was causing cardiomyopathy.   

The April 2003 stress study revealed multiple abnormalities, including moderate anterior and mild apical reversible defects, frequent ventricular ectopies, and occasional supraventricular ectopies.  The April 2003 2-D echocardiogram revealed normal left ventricular dimensions and contractility, trace tricuspid regurgitation, normal right ventricular systolic pressure and decreased left ventricular compliance as to diastolic dysfunction.  

Based on these findings, then characterized as typical angina with positive stress Myoview, a reversible anterior defect and occasional premature ventricular ectopy, the Veteran underwent a left heart catheterization, a selective coronary angiography and a left ventriculography.  Results of these procedures, conducted in June 2003, revealed no heart diagnosis, but rather, normal coronary arteries angiographically, normal left ventricular systolic function and a normal right common femoral artery.  The physician recommended evaluating the Veteran for non-cardiac causes of the Veteran's chest pain and continuing aggressive CAD prevention.  

Thereafter, including during a Persian Gulf Registry examination, a visit with VA for the purpose of establishing care, and subsequent regular treatment visits dated from 2003 to the present, the Veteran reported a history of atypical chest pain, status post clean craterization.  Doctors never diagnosed a heart disability and noted stable symptoms with no hypertension or CAD.  In August 2012 and January 2013, the Veteran underwent further testing, including ECGs, and on each occasion, the doctor noted no change since prior testing (dated back to March 2001).  They characterized the results of normal.  

In July 2013, the Board remanded this claim to the RO for the purpose of obtaining a medical opinion regarding whether the Veteran has a heart disability manifested by the heart symptoms/abnormalities noted above.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Based on a review of the claims file, including all of the test results discussed above, and an examination of the Veteran, the examiner found no such disability.  He pointed out that the findings shown on testing do not qualify as ischemic heart disease and there is no evidence of record that the Veteran has any heart condition.  

The Veteran's assertions thus represent the only evidence of record diagnosing a heart disability, including any manifested by PVCs and/or ventricular tachycardia.  Unfortunately these assertions may not be considered competent.  The Veteran is competent to report that he felt chest pain and palpitations during the course of this appeal as these feelings are capable of lay observation.  Unfortunately, however, he does not possess a recognized degree of medical knowledge to diagnose a heart disability manifested by such feelings.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation). The Veteran's accelerated heart rate could be the result of any number of medical etiologies affecting multiple systems of the body and clearly requires specialized medical training and expertise to properly identify the cause. 
 
In the absence of medical evidence diagnosing a heart disability, including any manifested by PVCs and/or ventricular tachycardia, the Board concludes that such a disability was not incurred in or aggravated by service and may not be presumed to have been so incurred.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied. 


ORDER

Service connection for a heart disability, including one manifested by PVCs and/or ventricular tachycardia, is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


